Bmx, J.
The circumstantial evidence authorized the inference that the plaintiff’s mule was killed and his buggy injured by the running of the defendant’s locomotive and cars, raising the presumption of negligence against the company as alleged. There was no such positive and certain testimony from the defendant’s employees or otherwise as to demand the conclusion that the presumption was rebutted; and the coui’t did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.